Citation Nr: 1119503	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California



THE ISSUES

1.  Entitlement to service connection for residuals of injury to the mouth and teeth.

2.  Entitlement to service connection for residuals of injury to the nose.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit sought on appeal.  Jurisdiction of the Veteran's claims file was subsequently returned to the Oakland, California RO.

In June 2009, the Board remanded the Veteran's claim for further development.  The claim has been returned to the Board for review.  

The Board notes that the Veteran's claim was previously characterized as one issue-entitlement to service connection for residuals of injury to the nose, mouth, and teeth.  As will be discussed below, the clinical evidence of record is in equipoise as to whether his oral condition was related to his in-service car accident, but the Board requires additional evidence regarding the claim for residuals of an injury to the nose.  As such, the claims are properly characterized as noted on the cover page of this decision.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for residuals of injury to the nose is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  The Veteran is shown to have residuals of injury to the mouth related to a car accident during service.


CONCLUSION OF LAW

The criteria for service connection for residuals of injury to the mouth have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.381 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision.  Any error in the failure to provide notice involving the downstream elements of rating and effective date is harmless at this time, and can be corrected by the RO following the Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran contends that his February 1946 motor vehicle accident (MVA) caused residual disabilities to his nose and mouth.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There must be competent evidence showing the following:  (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247 (1999).  

Current VA regulations provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered to be disabling conditions, but may be considered service connected solely for the purpose of establishing eligibility for VA outpatient dental treatment.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. § 3.381(a), 17.161 (2010).

Service connection may be granted, however, for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether it is due to a combat wound or other service trauma, or whether the Veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to service trauma is that a Veteran will be eligible for VA dental treatment for the condition, without the usual restrictions of timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran's service treatment records (STRs) are unavailable-likely destroyed by the fire at the National Personnel Records Center (NPRC) in 1973.  The Board notes at this juncture that it has a heightened duty to provide its reasons and bases in rendering a decision when a veteran's service treatment records have been lost or destroyed.  See Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) ("In cases where . . . the appellant's [STRs] have been lost or destroyed, the Board's obligation to provide well-reasoned findings and conclusions, to evaluate and discuss all of the evidence that may be favorable to the appellant, and to provide an adequate statement of the reasons or bases for its rejection of such evidence is . . . heightened"); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (noting that "when [STRs] are presumed destroyed, 'the BVA's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.'  This rule has become well entrenched in the Court's caselaw.") (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

The Board also notes that it is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Veteran submitted newspaper articles dated in February 1946 referencing him as being injured in a MVA.  The Veteran contends that during the MVA, his face struck the dashboard and pushed his front teeth into the nose area, resulting in surgery to the upper mouth and a bump on his nose.  He indicated that as a result of the accident he required denture work.

The Veteran attended a VA dental examination in March 2007.  He denied any complaints in the oral region.  He reported experiencing a traumatic MVA injury to the upper teeth on the left side, and indicated that the teeth were embedded into the nasal and orbital bones.  He indicated that for the prior 20 years he had lost his sense of smell.  Physical examination showed that his head was atraumatic.  Examination of the nose revealed no identified abnormalities.  There was a colored papule on the upper lip, another on the right lower dentulous ridge, and several papules on his tongue.  He was edentulous.  A panographic X-ray study showed that the left maxillary ridge had healed superiorly to the right maxillary ridge, but that the affected bones remained unified in a continuous manner.  The examiner concluded that the papules were possibly related to the use of medication, but did not otherwise address the etiology of any dental or mouth disorder present.  Nor did he address whether the Veteran had a current nasal disorder.

At an April 2007 VA examination, physical examination of the Veteran disclosed the absence of facial asymmetry, facial or nasal deformity, or points of cheek tenderness.  There was no malocclusion of the jaw, but the Veteran wore dentures.  The examiner diagnosed the Veteran as having a history of claimed motor vehicle collision in February 1946 resulting in hospitalization for dental trauma.

Pursuant to the Board's June 2009 remand, the Veteran underwent another VA examination in August 2009.  The dental examiner noted that the Veteran's claims file was devoid of any documentation related to dental trauma sustained during service.  The Veteran recalled losing maxillary anterior teeth as a result of his accident, and over time he has lost all teeth.  The examiner noted that the Veteran was edentulous and wears a full set of dentures.  Panoramic x-ray revealed no evidence of pathology in either temporomandibular joints, but there was resorption of the anterior mandibular area.  The examiner opined that the Veteran's edentulism is at least as likely as not related to the Veteran's MVA in 1946. 

In a January 2011 addendum, the examiner concluded that she could not make a definitive statement as to whether the Veteran's MVA had caused the residual oral disability, because there were no records reflecting the extent of his dental trauma in service.  She opined, however, that because of lack of documentation, it cannot be determined or ruled out that the Veteran's dental problems are the result of the accident.  She concluded again that it is "as likely as not that the current oral condition is a result of trauma sustained from the [1946] accident."  There is no clinical opinion to the contrary.  

Upon careful review of the evidence of record, the Board finds the only competent clinical opinion of record was that the Veteran's oral condition was at least as likely as not due to a MVA during service.  The Veteran has consistently and credibly testified that he injured his mouth and teeth following a car accident in February 1946, and provided newspaper articles and photos corroborating his testimony.  He has reported continued deterioration of his oral condition since this injury.  As noted above, the Veteran's STRs are not available, and the Veteran was examined based upon the proposition that he indeed had a MVA during service.  Although the Veteran the evidence of record shows an oral condition many years following service, the Board finds the positive and negative evidence to be in relative equipoise regarding this disability.  As such, the Board finds all reasonable doubt in the Veteran's favor and awards service connection for residuals of injuries to the mouth based on trauma associated with a documented 1946 MVA.  


ORDER

Service connection for residuals of injury to the mouth is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Upon preliminary review of the evidence of record, and in light of the VCAA, the Board finds that further evidentiary development is necessary regarding the Veteran's claim of service connection for a residual disability of the nose following a MVA in 1946.  

In June 2009, the Board remanded the Veteran's claim for further development, including a VA examination.  The Veteran underwent a separate VA examination by an ear, nose, and throat doctor in September 2010.  The examiner's impression was that the Veteran had a moderate and non-obstructive nasal deviation, probable allergic rhinitis, and history of anosmia.  He opined that the Veteran's septal deviation was mild to moderate and did not produce "in and of itself significant airway obstruction.  As such, [the Veteran] does not present any significant nasal disability."  The examiner further noted that the Veteran's history and examination suggested that he had allergic rhinitis, and a history of anosmia which occurred many years after his military duty.  The examiner noted that the Veteran nasal problems did not "seem to be of any clinical significance," and could not produce a disability which could be in any way caused or worsened by his military service.  The examiner provided no opinion as to whether the Veteran's probable allergic rhinitis was in any way related to his in-service MVA.  Further, the examiner noted some level of disability, and the Board notes that a disability need not be "significant" for service connection purposes.  As such, the Board finds this examination to be unclear and inadequate for purposes of deciding the Veteran's claim.  

The Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, the examination must be an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner's opinion was based upon the proposition that the Veteran's disabilities were not significant in nature, and therefore, they could not be related to service, the Board finds the examination inadequate.  Further, there is no opinion as to whether the Veteran's allergic rhinitis was in any way related to his in-service MVA.  Finally, the examiner did not provide an opinion regarding the anosmia reported by the Veteran-he merely stated that its onset was many years after the Veteran's service.  Upon remand, this examiner, if available, should be afforded an opportunity to clarify his opinions related to the Veteran's claimed nose condition due to a 1946 MVA.  If the examiner is unavailable, the Veteran should be scheduled for another VA examination as to the extent, nature, and etiology of the claimed nose disability.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should provide the September 2010 VA examiner, if available, with the Veteran's claims file to provide clarification regarding the nature, extent and etiology of any nasal disorder.  The examiner is asked to provide an opinion as to whether the Veteran's deviated septum (however minimal), allergic rhinitis, and anosmia are at least as likely as not related to the Veteran's service, including the 1946 MVA.  

If this examiner is not available, the Veteran should be scheduled for another VA examination to determine the nature, extent, and etiology of any nasal disorder.  All indicated studies should be conducted.  With respect to any nasal disorder identified, the examiner should be requested to provide an opinion as to whether it is at least as likely as not that the disorder is etiologically related to service, including to the documented February 1946 motor vehicle accident.  The Veteran's claims file must be made available to the examiner for review. 

2.  The RO should then prepare a new rating decision and readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond. 

The purpose of this REMAND is to obtain additional evidentiary development and the Board, at this time, does not intimate any opinion as to the merits of the case, either favorable or unfavorable.  The Veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal.  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


